Title: To John Adams from James McHenry, 20 July 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 20th July 1799

The impossibility which has existed to do more than proportion our supplies of cloathing to the wants of the recruiting parties for the 12 Regiments of Infantry, has been one cause why no orders have yet issued to Major General Hamilton to raise the six additional companies of Cavalry. I have been influenced also to this delay, by a desire to husband our means, and guard against interrupting recruiting for the Infantry, the cavalry service being generally prefered by men disposed to inlist.
Thinking it however proper, that the officers of the Cavalry should render services for the emoluments they receive, and be placed in a situation to obtain a knowledge of their profession, I have finally concluded to direct one troop or company to be raised and mounted and to inlist the non-commissioned officers only of the remainder. These may be stationed at some eligible point, to which all the officers of the other five companies, may be collected for instruction and exercise; and from which, should it be desirable, some of the officers may be detached from time to time to serve in the Infantry. The tactics of both corps, can be taught them together.
This plan while it is recommended by œconomy, offers the means to make an experiment of the different principles relative to the tactics of this species of troops, and the opportunity to form a good system adapted to the geographical circumstances of the Country. Indeed, was there no other object for raising cavalry, a small body would be indespensable for this latter purpose alone.
I shall therefore, unless otherwise ordered take measures to raise one of the six additional companies of Cavalry.
With the greatest respect, I have the honour to be, Sir, / Your most obt. / & hble St.
James McHenry
